Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 15, 2022

                                      No. 04-21-00149-CV

                                       Nasser NAKISSA,
                                           Appellant

                                                v.

                                    Sarah E. MENCHACA,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On January 28, 2022, we struck appellant’s original brief for failing to comply with
requirements of the Texas Rules of Appellate Procedure and ordered appellant to file an
amended brief that fully complied with the applicable rules. See, e.g., TEX. R. APP. P. 9.4, 9.5,
38.1. On March 2, 2022, appellant filed an amended brief that did not comply with Rule 9.5(d)
and (e) or with Rule 38.1(a), (g), and (i). We did not order appellant to file a second amended
brief, but we noted that the submission panel may determine that appellant has waived one or
more issues due to inadequate briefing if the noted deficiencies were not corrected prior to
submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).

        On March 8, 2022, appellant filed a second amended brief. The second amended brief
contains a list of parties and counsel and a certificate of service and therefore complies with
Rules 9.5(d) and (e) and 38.1(a). See TEX. R. APP. P. 9.5(d), (e); id. R 38.1(a). However, the
second amended brief does not contain a statement of facts “supported by record references” or
“a clear and concise argument for the contentions made, with appropriate citations to authorities
and to the [appellate] record.” Id. R. 38.1(g), (i).

        Despite the amended brief’s defects, we are not ordering appellant to file a third amended
brief. However, the submission panel may determine that appellant has waived one or more
issues due to inadequate briefing if the noted deficiencies are not corrected prior to submission.
See Canton-Carter, 271 S.W.3d at 931.
      Appellee’s brief is due on April 1, 2022.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court